The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 2, 5 and 9 are presented for examination.
	Applicant’s Amendment filed June 27, 2022 was received in the present application. Pursuant to the notice mailed July 14, 2022, Applicant’s claim amendments filed June 27, 2022 failed to comply with the requirements of 37 C.F.R. §1.121(c). Applicant’s subsequent Amendment filed August 2, 2022 in reply to the July 14, 2022 notice has been received and entered into the present application. 
	Claims 2, 5 and 9 are pending, amended and under examination. Claims 1, 3-4, 6-8 and 10-12 are cancelled.
Applicant’s arguments, filed August 2, 2022, have been fully considered. Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Requirement for Restriction/Election
	Applicant is reminded of his original election with traverse of the invention of Group I (original claims 1-4), directed to a mitoriboscin compound of the structural formula of claim 1, and the election of the compound 24/F9, also known as (4S)-1-[(2-benzyloxy-5-tert-butyl-phenyl)methyl]-5-(4-methylpiperazin-1-yl)azepan-4-ol, which has the chemical structure as recited in instant claim 2, and corresponds to Applicant’s originally claimed formula of claim 1 in which R1 is 5-(4-methylpiperazin-1-yl)azepan-4-ol, R2 is tert-butyl and R3 is hydrogen, as stated in the reply filed June 22, 2021.
	As indicated at p.3 of the July 14, 2021 non-final Office Action, Applicant was previously advised that the required election of a single invention between originally set forth Groups I-III was hereby withdrawn upon further reconsideration of the claims. 
	In the August 2, 2022 claim listing, Applicant now cancels previously withdrawn claims 3-4, 7-8 and 11-12, which were directed to non-elected subject matter, and further limits the claims to the originally elected species of instant claim 2. Accordingly, instant claims 2, 5 and 9 are presently under examination and are examined on the merits infra.

Status of Objections/Rejections Set Forth in the March 28, 2022 Non-Final Office Action
	In reply to the objection to claim 1 as set forth at p.5 of the previous Office Action dated March 28, 2022, Applicant now cancels claim 1. Accordingly, the objection is now hereby withdrawn.
	In reply to the rejection of claims 1, 5 and 9 under the written description requirement of 35 U.S.C. §112(a) (pre-AIA  first paragraph) for the introduction of new matter, as set forth at p.5-7 of the previous Office Action dated March 28, 2022, Applicant now cancels claim 1 and further limits claims 5 and 9 specifically to the species originally presented in instant claim 2 (which was not subject to rejection). Accordingly, the rejection is now hereby withdrawn. 
	In reply to the rejection of claims 2, 6 and 10 under 35 U.S.C. §112(d) (pre-AIA  fourth paragraph), as set forth at p.7-8 of the previous Office Action dated March 28, 2022, Applicant now cancels claims 6 and 10, and further amends claim 2 to constitute an independent claim. Accordingly, the rejection is now hereby withdrawn. 
	In reply to the rejection of claim 1 under 35 U.S.C. §102(a)(1) as being unpatentable over Ozsvari et al. (“Mitoriboscins: Mitochondrial-Based Therapeutics Targeting Cancer Stem Cells (CSCs), Bacteria and Pathogenic Yeast”, Oncotarget, 2017, 8(40):67457-67472, Published Online July 7, 2017), as set forth at p.8-9 of the previous Office Action dated March 28, 2022, Applicant now cancels claim 1. Accordingly, the rejection is now hereby withdrawn.
	In reply to the rejection of claim 5 under 35 U.S.C. §103 as being unpatentable over Ozsvari et al. (“Mitoriboscins: Mitochondrial-Based Therapeutics Targeting Cancer Stem Cells (CSCs), Bacteria and Pathogenic Yeast”, Oncotarget, 2017, 8(40):67457-67472, Published Online July 7, 2017) in view of Holliday et al. (“Choosing the Right Cell Line for Breast Cancer Research”, Breast Cancer Research, 2011; 13:215) and Pelicano et al. (“Glycolysis Inhibition for Anticancer Treatment”, Oncogene, 2006; 25:4633-4646), as set forth at p.9-12 of the previous Office Action dated March 28, 2022, Applicant now amends claim 5 to be limited to the species of claim 6 (which was not subject to rejection). Accordingly, the rejection is now hereby withdrawn.
	In reply to the rejection of claim 9 under 35 U.S.C. §103 as being unpatentable over Ozsvari et al. (“Mitoriboscins: Mitochondrial-Based Therapeutics Targeting Cancer Stem Cells (CSCs), Bacteria and Pathogenic Yeast”, Oncotarget, 2017, 8(40):67457-67472, Published Online July 7, 2017) in view of Gellatly et al. (“Pseudomonas aeruginosa: New Insights Into Pathogenesis and Host Defenses”, Pathogens and Disease, 2013; 67:159-173), as set forth at p.12-14 of the previous Office Action dated March 28, 2022, Applicant now amends claim 9 to be limited to the species of claim 10 (which was not subject to rejection). Accordingly, the rejection is now hereby withdrawn.

Double Patenting (New Grounds of Rejection)
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

1.	Claims 2 and 5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent Application No. 15/734,030.
‘030 recites a method for identifying and treated endocrine therapy resistance in a cancer comprising obtaining a biological epithelial sample of the cancer, determining the level of at least one biomarker prognostic of endocrine therapy resistance in the biological epithelial sample selected from HSPD1, GRPEL1, MRPL15, MRPS16, COX411, ENO1, ENO2, MRPL4, AKAP1, PTRH2, 1, HSPA9, TALD01, or TIGAR, comparing the determined level to a threshold level for the at least one biomarker, and administering a pharmaceutically effective amount of at least one mitochondrial biogenesis inhibitor if the determined level exceeds the threshold level, wherein the mitochondrial biogenesis inhibitor is a mitoriboscin, e.g., 
    PNG
    media_image1.png
    159
    251
    media_image1.png
    Greyscale
(copending claim 8). 
As the ordinarily skilled artisan must possess the mitoriboscin compound of the ‘030 claims to practice the method of the ‘030 claim, the ‘030 method claim anticipates Applicant’s claim 2, directed to this identical mitoriboscin compound. 
This is a provisional nonstatutory double patenting rejection.

2.	Claims 2 and 5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent Application No. 17/614,194.
‘194 recites a method for identifying and treated endocrine therapy resistance in a cancer comprising obtaining a biological epithelial sample of the cancer, determining the level of each biomarker in a Mito-Signature comprising HSPD1, VDAC2, and CPT1A in the biological sample, comparing the determined level to a threshold level for each biomarker in the Mito-Signature, and administering a pharmaceutically effective amount of a mitochondrial biogenesis inhibitor if the determined levels of at least two of the biomarkers in the Mito-Signature exceeds the threshold level, wherein the mitochondrial biogenesis inhibitor is a mitoriboscin, e.g., 
    PNG
    media_image1.png
    159
    251
    media_image1.png
    Greyscale
(copending claim 8). 
As the ordinarily skilled artisan must possess the mitoriboscin compound of the ‘194 claims to practice the method of the ‘194 claim, the ‘194 method claim anticipates Applicant’s claim 2, directed to this identical mitoriboscin compound. 
This is a provisional nonstatutory double patenting rejection.

3.	Claims 2 and 5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-5, 8-9 and 12 of U.S. Patent Application No. 17/748,354.
‘354 recites a pharmaceutical composition comprising a compound of the formula 
    PNG
    media_image2.png
    167
    171
    media_image2.png
    Greyscale
, or a pharmaceutically acceptable salt thereof, and a pharmaceutically acceptable excipient (copending claims 1, 4).
‘354 also recites a method of preventing and/or reducing the likelihood of distant metastasis in a patient comprising administering to a patient in need thereof a pharmaceutically effective amount of a compound of the formula 
    PNG
    media_image2.png
    167
    171
    media_image2.png
    Greyscale
, or a pharmaceutically acceptable salt thereof, and a pharmaceutically acceptable excipient (copending claims 5, 8). 
‘354 also recites a method of preventing and/or reducing the likelihood of tumor recurrence comprising administering to a patient in need thereof a pharmaceutically effective amount of a compound of the formula 
    PNG
    media_image2.png
    167
    171
    media_image2.png
    Greyscale
, or a pharmaceutically acceptable salt thereof, and a pharmaceutically acceptable excipient (copending claims 9, 12). 
As the ordinarily skilled artisan must possess the mitoriboscin compound of the ‘354 claims to formulate the pharmaceutical composition or practice the method of the copending claims, the ‘354 composition or method claims anticipate Applicant’s claim 2 directed to this identical mitoriboscin compound. 
As the patient “in need thereof” the recited preamble objective of “preventing and/or reducing the likelihood of distant metastasis” (copending claims 5, 8) or “preventing and/or reducing the likelihood of tumor recurrence” (copending claims 9, 12) must necessarily exhibit a cancer with risk or probability of metastasis or recurrence, such method provides for the administration of such compound to “a cancer patient” as required by Applicant’s instant claim 5. 
This is a provisional nonstatutory double patenting rejection.
	MPEP §804(I)(B)(1)(a) sets forth that the effective U.S. filing date of an application for the purposes of determining the “earliest-filed application” in a provisional nonstatutory double patenting rejection is “the earliest of: (1) [t]he actual filing date of the application; or (2) [t]he filing date of the earliest application for which the application is entitled to the benefit of an earlier filing date under 35 U.S.C. 120, 121, 365(c), or 386(c) as to such conflicting claims”. Per MPEP §804(I)(B)(1)(b)(II), when a provisional nonstatutory double patenting rejection is the only rejection remaining in an application and the applications have the same effective U.S. filing date, then “[i]f both applications are actually filed on the same day, or are entitled to the same earliest effective filing date taking into account any benefit under 35 U.S.C. 120, 121, 365(c), or 386(c) with respect to the conflicting claims … the provisional nonstatutory double patenting rejection made in each application should be maintained until the rejection is overcome. Applicant can overcome a provisional nonstatutory double patenting rejection in an application by either filing a reply showing that the claims subject to the provisional nonstatutory double patenting rejections are patentably distinct or filing a terminal disclaimer in the pending application.” For further clarification, see also MPEP §1490.
	Here, the effective U.S. filing date of the instant claims 2 and 5 is March 14, 2018 – the filing date of PCT Application No. PCT/US2018/22403. The effective U.S. filing date of claims 1, 4-5, 8-9 and 12 of the copending ‘354 application appears to be this same effective U.S. filing date of March 14, 2018 (the filing date of PCT Application No. PCT/US2018/22403). As the instant application and the ‘354 application are entitled to the same earliest effective U.S. filing date, the provisional rejection is proper and must be maintained in both the instant application and the ‘354 application until it is overcome as detailed above.

Conclusion
Rejection of claims 2 and 5 is proper.
Claim 9 is allowed.

Applicant is requested to specifically point out the support for any amendments made to the disclosure in response to this Office action, including the claims (M.P.E.P. §§ 714.02 and 2163.06). In doing so, applicant is requested to refer to pages and line (or paragraph) numbers (if available) in the as-filed specification, not the published application. Due to the procedure outlined in M.P.E.P. § 2163.06 for interpreting claims, other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Applicant is reminded that MPEP §2001.06(b) clearly states that “[t]he individuals covered by 37 C.F.R. 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question." See Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972). MPEP §2001.06(b) clearly indicates that “if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications.” See Dayco Prod. Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leslie A. Royds Draper whose telephone number is (571)272-6096. The examiner can normally be reached Monday through Friday (08:30 AM to 05:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Leslie A. Royds Draper/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        
August 9, 2022